DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Response to Arguments
The indefiniteness rejections have been overcome.  However, new indefiniteness has been introduced.
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to address the newly recited details.
In particular, Applicant argues that the Townley reference, alone or in combination with Rocha does not provide that which is recited in claim 1.  Specifically, Applicant argues that “none of the references cited disclose, teach or suggest a deep draw trim member for use in a vehicle seat having a strip of loop material secured to a seat trim member, wherein the strip of loop material having a plurality of slits arranged therethrough and those slits having a linear shape.”  However, Townley teaches placement of a trim on a vehicle seat in his drawings of Figures 7A and 7B and doing so by mating hook and loop material in which a material having the hooks is attached to one of a cushion and an underside of the trim, and a material having the loops is attached to the other of the cushion and the underside of the trim.  Rocha discloses in his Abstract that his teaching can be applied in vehicle seats.  It is also pointed out that Townley teaches slits having a linear shape by slits 42 in Figure 4 and described in paragraph 0032.  Rocha, in furtherance of making more flexible a material on which hooks or loops are disposed in order to make them capable of matching an underlying contour, indeed makes such materials deep-draw materials.  Townley’s slits have a linear shape because each has straight edges that provides “linear shapes”, the overall geometric shape of each slit has a longitudinal axes such that their shapes are linear, and the slits are geometrically aligned on lines, which further illustrates their linear shapes as groups or overall.  
Applicant further argues that “neither reference discloses, teaches, suggests or anticipates a deep draw trim member wherein the plurality of slits cover all portions of the loop material from a top edge to a bottom edge and from a first side to a second side.”  Applicant also states on page 7 of the remarks, that the purpose for the slits to extend through edges of the fastening strip is to correct a problem of bridging, where the material breaks and creases, which may otherwise occur.  Importantly, However, Townley addresses this point by stating in paragraph 0004 that his system “allows a leather vehicle trim to be installed on a vehicle interior component such as a vehicle seat without wrinkling,” and Rocha states that providing the slits 24 shown in Figures 5A and 5B is “to make the strip more compliant as depicted in Figure 5A” and that “[t]his allows the product to be bent (arrow C) as required as depicted in FIG. 5B.”  Townley teaches slits covering the whole strip with the slits 52 shown in Figure 5B.  Furthermore, Rocha shows covering the strip with slits 24 from top to bottom and side to side in Figures 5A and 5B, which teaching is also and alternatively applied to the loop material 24 of Townley.  Townley thus already teaches covering the whole material from side to side and top to bottom, and Rocha provides the deep draw aspect by making the material to which the hooks and loops are attached very flexible and capable of deeply conforming to contours that deeply draw the material when it is adhered thereto.  Rocha accomplishes this, in part, by the number and placement of slits in the material, and Rocha also shows a known aid in making the material extremely flexible and capable of deep drawing in Figures 5A and 5B, which show the slits extending out through the top edge and down through the bottom edge of the material.  This known aid is compatible with the teachings of Rocha and Townley and does not interfere with the improvements made by Townley or Rocha.  
Applicant also argues that “none of the references cited disclose, teach, suggest or anticipate the loop material having some of the plurality of slits, which are arranged near the top edge and the bottom edge of the loop material extend through the top edge and the bottom edge of that material.”  However, the slits opening out or extending through the top edge and the bottom edge of the material is shown in Figures 5A and 5B of Rocha and applied in the combination with Townley.  
Applicant makes statements such as, “[s]uch novel and unobvious ideas simply do not exist and are not taught or suggested in the prior art,” as though the Office action had not explained how these elements are met by the prior art relied upon.  (See page 7, line 17  to page 8, line 7 and page 8, lines 13-16.)
Applicant argues against the assertion that flaps are inherent when slits open out through an edge of the material.  The flaps are clearly and unmistakably provided by adjacent slits that open out through a top edge or a bottom edge since two adjacent slits structurally define a flap therebetween in the material.  Such slits are taught in Figures 5A and 5B of Rocha and are applied in the combination with Townley to provide a deep draw trim member on a vehicle seat.  
Applicant argues for new claim 22 by stating that the prior art does not have “the predetermined distance between each slit in each line is different within that line,” which is not necessarily true.  For example, for any one of the slits in a line, there are multiple distances between that slit and the multiple respective other slits in that line.   
In this regard, Applicant argues that “the use of flaps in a strip of loop material for use as a deep draw trim member and different distances between slits in a line for use in a vehicle seat is not well known or common.  However, as explained in the preceding two paragraphs, these aspects are structurally provided by the combination of the Townley and Rocha references.
Applicant goes on to say that “[t]he Examiner has not provided any basis that is clear and unmistakable that it would be obvious to provide flaps or adjacent slits in one line, wherein those slits have different distances therebetween … .”  In response, see the clear and unmistakable language of the three preceding paragraphs.  
Next, it appears that Applicant confuses inherency with the idea of facts that are commonly known or well-known by stating, “[i]f such a statement of inherency is so clear and unmistakable, the Examiner would be able to find a prior art reference showing such a vehicle seat having a deep draw trim member with flaps in a strip of loop material and also with a plurality of slits adjacent to one another in one line of that strip of loop material having different distances between those adjacent slits… .”  Rather, inherency is provided by the physical structure of slits extending out through edges, as shown in Figures 5a and 5b of Rocha, such that a flap is inherently formed between adjacent instances of the slits that extend out through an edge. 
On page 9, starting on line 6, Applicant argues something that does not make sense, stating “unless the Examiner can specifically point to a reference that shows flaps and slits that are adjacent to one another having different distances therebetween in one line being used on a deep draw trim member for a vehicle seat, such limitations are clearly not inherent in the Townley and Rocha references … .”   This seems to be saying that the Examiner needs to find another reference to prove that the structure provided by the combination is valid.  
On page 9, line 12, Applicant makes the most clear statement of how the distances between adjacent slits in a line vary by saying “having different distances between adjacent slits in one line … .”  However, this is not recited in claims 22-23, which leave ambiguity regarding relative to what the distances are different.  
Applicant argues that “the Examiner is not permitted to interpolate such limitations into the references unless there is some sort of disclosure, suggestion, teaching or prediction within such references.”  This is not persuasive because the motivation is not required to come within the references themselves and the rejections include the motivation for the combination.  Nevertheless, the motivation does come from within the secondary reference to Rocha, as set forth in the Office action.  
  Applicant goes on to argue that the Office action relies on improper hindsight.  However, a reasonably reasoned statement of obviousness to combine the references has been set forth such that no improper hindsight has been relied upon.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 22, lines 2-3, it is not clear how the predetermined distance can be different from anything without also reciting relative to what the predetermined distance is different; and
Claim 23, line 2-5, it is not clear how the first, second, and third distances can be different from anything without also reciting relative to what the distances are different.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 2018/0154843) in view of Rocha (US 2012/0011685).
Townley shows and discloses a deep draw trim member that includes a strip of hook material, a strip of loop material having a plurality of slits therethrough, the slits having a linear shape, but lacks disclosing that the slits cover all portions of the loop material from top to bottom, including where the slits extend out of a top edge and a bottom edge, and from side to side.
On the other hand, Rocha teaches placing flexible grooves or slits to cover all portions from top to bottom and from side to side, of a strip of fastening material, as shown in Figures 7-11, and specifically shows in Figures 5A and 5B a prior art strip with linear slits that cover the entire strip from top to bottom, including the slits extending out through a top edge and a bottom edge, and from side to side.
It would have been obvious to apply the teachings of Rocha to the strips of Townley, either modifying openings 56 shown in Figure 5B and/or increasing the number of slits 42 shown in Figure 3 and described in paragraph 0031,  to cover the strips completely from a top edge to a bottom edge and from a first side to a second side of the strips with slits because doing so would provide the benefit of making the entire strip more flexible for being more fittingly and attached on and matched with the contour of a surface a seat.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A deep draw trim member for use in a vehicle seat, said deep draw trim member comprising:
a strip of hook material secured to a foam of the vehicle seat (28, 30, paragraphs 0028, 0030 of Townley); 
a strip of loop material secured to a seat trim member (24 paragraphs 0025-0026 and 0031-0032 of Townley);
said strip of loop material having a plurality of slits arranged therethrough (openings 56 shown in Figure 5B and/or slits 42 in Figure 3, and described in paragraphs 0031 and 0034 of Townley), said slits having a linear shape (as shown by slits 42 in Figure 3 of Townley or modified to be linear slits like slits 24 in Figures 5A and 5B of Rocha), said slits cover all portions of said loop material from a top edge to a bottom edge and from a first side to a second side (in accordance with the statement of obviousness above), some of said plurality of slits arranged near said top edge and said bottom edge extend through said top edge and said bottom edge (as shown in Figures 5A and 5B of Rocha, some of the slits 24 extend through the top edge and the bottom edge of the strips 14 and thus help to improve the overall flexibility of the strips—it would have thus been obvious to include this aspect of the slits of Rocha in the strips of loop fasteners of Townley); and 
said strip of loop material engaged with said strip of hook material to create a seating surface for said vehicle seat (paragraphs 0030 and 0036 of Townley).

2.    The deep draw trim member of claim 1 wherein said hook material is secured to said foam via a chemical fastening methodology (paragraph 0030 of Townley).

3.    The deep draw trim member of claim 1 wherein said loop material is laminated to an inside surface of said seat trim member (paragraph 0032 of Townley).

4.    The deep draw trim member of claim 1 wherein said loop material plurality of slits are arranged in a plurality of lines (modified slits 56, as shown in the illustrated copy of Figure 5B, below, and/or slits 42 of Townley, multiplied and distributed, as taught by Rocha, where the slits 42 of Townley can be positioned, as taught by Figures 5A and 5B of Rocha, between slits 56 of Townley without affecting the intended function of the slits 56 of Townley).

5.    The deep draw trim member of claim 4 wherein said plurality of lines are parallel to one another (as shown in the illustrated copy of Figure 5B, below, and where it would have been obvious to place the slits 42 of Townley and/or slits 24 of Rocha evenly spaced between the slits 56 of Townley, for a linear patterns similar to that shown in the copy of Figure 5B of Townley below).


    PNG
    media_image1.png
    397
    865
    media_image1.png
    Greyscale

6.    The deep draw trim member of claim 5 wherein said plurality of slits having a predetermined distance between each slit in each of said line (as shown in the illustrated copy of Figure 5B, above, and where additional slits 42 of Townley or slits 24 of Figure 5A of Rocha would likewise be linearly aligned and have similar distances between them), said predetermined distance is the same in said line (as shown by the equal spacing between slits 56 in each line).

7.    The deep draw trim member of claim 6 wherein said plurality of lines having a predetermined gap arranged therebetween (as shown in the illustrated copy of Figure 5B, above, and where additional slits 42 of Townley or slits 24 of Figure 5A of Rocha would likewise be linearly aligned and have similar gaps between the lines of slits), said predetermined gap is the same between said lines (where it would have been obvious to continue the line out through the top edge and the bottom edge, and where it would have been obvious to position the slits such that at least one slit per each line extending out through the top edge or the bottom edge to provide greater flexibility and conformability to an underlying surface).

8.    The deep draw trim member of claim 7 wherein said plurality of slits in a first line are offset from said plurality of slits of an adjacent second line (as shown in the illustrated copy of Figure 5B, above, and where additional slits 42 of Townley or slits 24 of Figure 5A of Rocha in a first line would likewise be offset from the slits in an adjacent second line, as shown by the slits 24 in Figure 5A of Rocha).

9.    The deep draw trim member of claim 1 wherein said strip of hook material is secured to an area of foam where a seat bolster [[and]] contacts a center insert [[contact]] (as shown in Figure 7B of Townley, as modified in view of Rocha, where the area labeled in the copy of Figure 7B below is an area having underlying foam where a seat bolster and a center insert contact share the boundary defined by a groove between them and thus contact each other).

    PNG
    media_image2.png
    715
    395
    media_image2.png
    Greyscale

Regarding claim 10, Townley discloses the details above, and discloses adhesion of multiple layers by various means, but lacks specifically disclosing that the loop material 24 is adhered to the backing or spacer layer 16 via a web adhesive.
On the other hand, Townley discloses that layer 18 and layer 16 can be adhered to each other by a web adhesive.
It would have been obvious to also adhere the loop material layer 24 to the spacer layer 16 by a web adhesive because doing so provides a broad coverage of adhesion by a heating process, which is also advantageous because the adhesion can be implemented in a limited fashion once the layers are placed in the desired positions.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
10.    The deep draw trim member of claim 3 wherein a web adhesive is used to laminate the loop material to a foam backing material (as disclosed in paragraph 0027 of Townley and applied in accordance with the statement of obviousness above).

11.    The deep draw trim member of claim 1 wherein said seat trim member having a layer of foam backing arranged on an inside surface thereof (spacer 16 shown in Figures 1-2 and 4A is disclosed as being made of a foam backing in paragraph 0025 of Townley).

12.    The deep draw trim member of claim 1 wherein said loop material having a grate appearance defined by said slits (loop material 24 with slits 56 of Townley modified in light of Rocha and/or loop material 24 modified in light of Rocha to be entirely covered by slits 42 of Townley provide a grate appearance, where Merriam Webster Online dictionary defines grate as - a barred frame for cooking over a fire, and either Figure 5b of Townley or Figure 5B of Townley modified in light of Figure 5A of Rocha resembles a grate in accordance with this definition).

22. The deep draw trim member of claim 5 wherein said plurality of slits having a predetermined distance between adjacent slits in one of said lines, said predetermined distance is different for said adjacent slits in said one line (in light of the indefiniteness, for any pair of adjacent slits in said line, the predetermined distance for each pair of adjacent slits is different from any number of other dimensions such as the distance between adjacent slits in different rows, as shown in the illustrated copy of Figure 5B of Townley below).


    PNG
    media_image3.png
    368
    841
    media_image3.png
    Greyscale


23. (NEW) The deep draw trim member of claim 5, wherein one of said lines having a first slit adjacent to a second slit with a first distance therebetween, said second slit adjacent to a third slit with a second distance therebetween, said third slit adjacent to a fourth slit with a third distance therebetween, said first distance and second distance, and said third distance are different (in light of the indefiniteness and as shown in Figure 5B of Townley, three consecutive distances between adjacent pairs of first, second, third, and fourth slits in a single row are different, for example, from many other dimensions such as distances between pairs of adjacent slits in different rows, as shown in the illustrated copy of Figure 5B, above).

24. (NEW) The deep draw trim member of claim 1 wherein all of said slits arranged near said top edge and said bottom edge extend through said top edge and said bottom edge (as taught by Rocha, Figures 5A and 5B, where, as applied to Figures 5A and 5B of Townley, the slits considered to be “near” the edges are only those that extend out through both opposing edges, which therefore comprises all the slits that are near the top and bottom edges).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 2018/0154843) and Rocha (US 2012/0011685) as applied to claim 9 above, and further in view of Haupt (US 6443525).
Townley and Rocha show, disclose, and make obvious the details of the invention, as set forth above, including slits that extend out through edges of a strip of material bearing hook/loop fasteners, but lacks the specifics of spacing such slits at random distances from each other such that they form flaps having random sizes between adjacent instances of the slits along edges of the strip of material.  
Haupt has a similar strip of material, as shown in Figure 5, which also illustrates slits 58 to aid in bending of the strip of material.  As shown, these slits extend out through edges of the strip and form flaps having random sizes along opposite or top and bottom edges.  
It would have been obvious to modify the combination with Townley and Rocha to further provide the flaps to have random sizes along the edges, as taught by Haupt because doing so would provide the benefit of either selectively placing the slits that form the flaps for specific bending needs or the benefit of less rigor in placement of the slits for easier manufacturing.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

21. 	The deep draw trim member of claim 9 wherein said area where said seat bolster and said center insert contact one another is a deep draw seam (the seat bolster and the center insert may be considered to contact each other by sharing a boundary in the groove between them, as can be seat in the illustrated copy of Figure 7B of Townley, above, and may be considered to form a deep draw seam because of the known contour between such areas, as is well known in the art), said some of said slits extending through said edges define flaps of said loop material (the flaps are inherent in a sheet having multiple slits extending out through its edges, as shown by the flaps formed between slits in Figures 5A and 5B of Rocha, as applied in the combination with Townley), said flaps having random sizes along said top edge and said bottom edge (in accordance with the statement of obviousness above, and as can be seen in Figure 5 of Haupt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636